Citation Nr: 1031351	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  04-08 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased monthly apportionment of the 
Veteran's VA benefits in excess of $64 on behalf of the child of 
the Veteran in the appellant's custody.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran had active duty from June 1978 to June 1981 and from 
August 1986 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 Special Apportionment Decision by 
the Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas. 

The appellant testified at a Board hearing at the RO in Waco in 
September 2006.  This matter was previously before the Board and 
was remanded in December 2006 and April 2008. 

This is an appeal of a contested claim.  The Veteran is 
represented by Texas Veterans Commission.  There is no indication 
in the Veteran's claims file that the appellant is represented in 
this matter.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant is the mother and custodial parent of a child of 
the Veteran.  She was awarded an apportionment of the Veteran's 
benefits in December 2002.  The total monthly amount being 
apportioned for her child is $64.  She is seeking an additional 
amount.

A claim for an apportionment is a "contested claim" and is 
subject to special procedural regulations as set forth in 
38 C.F.R. §§ 19.100, 19.101, and 19.102.  

VA regulations provide for two types of apportionments. A 
"general" apportionment may be paid under the circumstances set 
forth in 38 C.F.R. § 3.450. More specifically, 38 C.F.R. § 
3.450(a)(1)(ii) provides that an apportionment may be paid if the 
Veteran is not residing with his or her spouse, or if the 
Veteran's children are not residing with the Veteran and the 
Veteran is not reasonably discharging his or her responsibility 
for the spouse's or children's support.  It is not necessary for 
the claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 C.F.R. 
§ 3.451.  That regulation provides that, without regard to any 
other provision regarding apportionment, where hardship is shown 
to exist, compensation benefits payable may be apportioned 
between the Veteran and his or her dependents on the basis of the 
facts of the individual case, as long as it does not cause undue 
hardship to the other persons in interest.  In determining the 
basis for special apportionment, consideration is to be given to 
such factors as the amount of VA benefits payable, other income 
and resources of the Veteran and those dependents on whose behalf 
the apportionment is claimed, and the special needs of the 
Veteran, his or her dependents, and the apportionment claimants.

38 C.F.R. § 3.451 further provides that apportionment of more 
than 50 percent of the Veteran's benefits is ordinarily 
considered to constitute undue hardship on him or her while 
apportionment of less than 20 percent of his or her benefits is 
ordinarily considered insufficient to constitute a reasonable 
amount for any apportionee. 

The "benefit-of-the-doubt" rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both the appellant and the Veteran 
simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).

Both of these types of apportionments (either "general" or 
"special" apportionment) are payable to a spouse or dependent. 38 
U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 3.450(a)(1)(ii), 
3.451.

The Veteran has been awarded a total rating for his service-
connected disabilities and found to be thereby unemployable 
(TDIU).  The effective date for grant of the Veteran's TDIU 
benefit was in April 1997, and the record reflects the amount of 
the Veteran's monthly award since that time. 

However, the income and expenses of the appellant and of the 
Veteran, and the relative economic hardship of each household, 
are in dispute, and circumstances have changed materially since 
the most recent supplemental statement of the case (SSOC) was 
issued in November 2008.

Since the time of the issuance of the November 2008 SSOC, the RO 
has terminated the apportionment of the Veteran's benefits to 
another individual for the support of two additional children of 
his, for the reason that the recipient of the apportionment was 
incarcerated and the whereabouts of the two children of the 
Veteran ostensibly in her care are not known by VA.  This appears 
to have resulted in a reduction of the total apportionment of the 
Veteran's compensation benefits of approximately $200 per month, 
retroactive effective from October 1, 2005, as proposed in an 
April 2010 RO letter and implemented by an RO letter decision in 
June 2010. 

Additionally, however, an April 2010 letter from the RO indicates 
that the compensation paid to the Veteran for his two children 
with the mother who is or was incarcerated may have resulted in 
an overpayment of compensation benefits to the Veteran.

Also, since the issuance of the SSOC in November 2008, a new 
claimant has sought an apportionment of the Veteran's 
compensation benefits for a child she had with the Veteran, but 
has been denied those benefits.

In June 2010 the RO received a detailed and complicated 
discussion of the Veteran's dependents and his ongoing status in 
supporting them, whether by court order, through VA 
apportionment, or by his own voluntary actions.  

In sum, in connection with the above claims and adjudicative 
actions, the RO has received a large amount of new financial and 
other relevant information pertaining to the Veteran, which was 
not of record at the time of the November 2008 SSOC.

The RO apparently did not consider the above-described changes in 
compensation and apportionment and newly received evidence prior 
to its submission of this appeal to the Board for review and 
neither the appellant nor the Veteran has submitted a waiver of 
such RO initial review.  Since the additional information and 
evidence in question is neither duplicative nor irrelevant, and 
since an SSOC pertaining to newly received evidence was not 
issued, this evidence must be referred back to the RO for its 
consideration in the first instance.  See 38 C.F.R. § 19.31.

Also, it appears that the Veteran and the appellant have not been 
fully compliant with the RO's requests for financial information 
relevant to the appellant's claim for an additional 
apportionment.

Neither the Veteran nor the appellant has been forthcoming 
regarding the Board's and the RO's requests that they submit 
copies of W2 forms, billing statements, tax returns, pay stubs, 
cancelled checks or other evidence confirming the amount of 
monthly income and expenses claimed by each one.  In July 2008 
the appellant responded to a request to send VA her expense 
information by stating that she had talked to her attorney and 
there was no reason to send VA her financial information, since 
she had notified VA of her lost employment but VA failed to reply 
to her request for assistance in a timely manner.  She complained 
that the lack of swift attention to this matter and continually 
affected her family for an extended period of time in a negative 
way.  

The appellant is advised that if she does not provide accurate 
and reasonable complete information as to her expense and income, 
it is possible her appeal will ultimately be denied or dismissed 
by the Board based on her failure to cooperate in the development 
of the claim or to allege material error as to fact or law.

The RO should take all actions necessary to clarify the status of 
information relevant to the appellant's claim for an 
apportionment and readjudicate the claim thereafter.  Given the 
long and complicated history of this claim and its having been 
pending since September 2002, the RO should, if necessary, obtain 
information regarding income, taxes, expenses, government 
benefits and/or current assets from the Internal Revenue Service 
and the Social Security Administration in order to obtain the 
information required to resolve this matter in a fair and 
expeditious manner.

In the SSOCs issued in November 2008, the RO did not readjudicate 
the claim on appeal, but rather informed the Veteran and the 
appellant that because they did not provide specific financial 
data and specific documents as to income and expenses, it was 
unable to determine whether or not entitlement to an 
apportionment in excess of $64 monthly for their dependent child 
was payable.  

The RO is correct that a current and more thorough accounting of 
the income and expenses of both the Veteran and the appellant is 
required before the Board can render a final appellate 
determination based on the merits of this appeal.  

Both the Veteran and appellant are hereby notified that 
failure to cooperate in providing requested information 
pertaining to this appeal may result in an outcome 
unfavorable or adverse to those who fail to cooperate. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should advise the appellant 
of the need to submit a signed VA Form 21-
22 in favor an accredited service 
organization, if they so desire, to enable 
that organization to act as her accredited 
representative.

It is the Board's view that the interests 
of the appellant and her child may be 
better served if she is able to present her 
claim with the assistance of a 
knowledgeable representative.

2.  The appellant and the Veteran must be 
afforded the opportunity to provide updated 
information regarding the current status of 
the court order requiring the Veteran to 
support his and the appellant's minor 
child, as well as financial information 
documenting his payments made under that 
order.  To the extent possible, he is 
requested to provide copies of cancelled 
checks or other evidence confirming regular 
payment of benefits and the amounts.

3.  The RO/AMC should ascertain whether the 
Veteran is in receipt of Social Security 
Administration benefits.  If he is, the 
RO/AMC should ascertain when those benefits 
began and what the monthly amount has been.

4.  The RO/AMC should ascertain whether the 
appellant's husband has adopted the 
Veteran's son in their custody.

5.  The appellant and the Veteran must be 
provided with a Financial Status Report (VA 
Form 20-5655) and afforded the opportunity 
to provide current income and expense data, 
employment information, medical expense 
information, special child needs 
information and the like.  

(a) Each is requested to provide copies 
of W2 forms, billing statements, tax 
returns, pay stubs, cancelled checks 
and other evidence sufficient to 
confirm the actual amount of monthly 
income and expenses claimed by each 
one.

(b) If the RO does not received 
adequate information from the Veteran 
or the appellant to confirm the actual 
amount of monthly income and expenses 
claimed by each one, the RO should 
contact the Internal Revenue Service 
and Social Security Administration, and 
any other government entity deemed 
likely to possess relevant information, 
and request all information pertinent 
to adoption, dependency and legal 
custody of the appellant's child with 
the Veteran, income, taxes, expenses, 
government benefits and/or current 
assets for the period from September 
2002 forward.

6.  The appellant, and her accredited 
representative, if she obtains one, should 
be furnished a copy of the Veteran's 
financial statements and his contentions or 
should be informed of the substance of this 
evidence.  The appellant should be provided 
an opportunity to respond.

7.  The Veteran and his accredited 
representative, should be furnished a copy 
of the appellant's financial statement and 
contentions or should be informed of the 
substance of this evidence.  The Veteran 
and his representative should be provided 
an opportunity to respond.

8.  If, after review of additional 
financial evidence submitted or identified 
following the notice described above, any 
additional development is required, it 
should be conducted.

9.  Thereafter, the RO/AMC should consider 
all of the evidence of record and re-
adjudicate the appellant's claim.  The 
readjudication must be accomplished in 
accordance with the special procedural 
regulations regarding contested claims set 
forth in 38 C.F.R. §§ 19.100 - 19.102.  

If the decision remains adverse to the 
appellant, both the appellant and the 
Veteran, and their representative(s), if 
any, should be furnished with an SSOC that 
contains notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence received since the November 
2008 SSOC and applicable law and 
regulations considered pertinent to the 
issue on appeal.  Each party should be 
afforded an appropriate period of time for 
response.  If there is a response, 
contested claims provisions for handling 
such response should be undertaken.

The readjudication must include an 
analysis of the reasonableness of the 
Veteran's and appellant's claimed expenses 
and be accomplished in accordance with the 
special procedural regulations regarding 
contested claims set forth in 38 C.F.R. §§ 
19.100 - 19.102.  If the decision remains 
adverse to the appellant, both the 
appellant and the Veteran, and their 
representative(s), if any, should be 
furnished with an SSOC that contains 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence received since the November 2008 
SSOC and applicable law and regulations 
considered pertinent to the issue on 
appeal.  Each party should be afforded an 
appropriate period of time for response.  
If there is a response, contested claims 
provisions for handling such response 
should be undertaken.

The appellant and the Veteran each have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


